In an action, inter alia, for an accounting of the affairs of a partnership in which plaintiff’s testator was a partner, defendant appeals (1) as limited by his brief, from so much of an order of the Supreme Court, Westchester County, dated June 14, 1974, as (a) denied in part his motion for summary judgment and (b) granted plaintiff’s cross application for partial summary judgment to the extent of directing entry of judgment in her favor in the amount of $400 on her second cause of action and (2) from the judgment of the same court, entered upon said order on September 12, 1974 in favor of plaintiff in the amount of $400 plus interest. Order modified by deleting therefrom the grant of partial summary judgment to plaintiff and substituting therefor a provision denying plaintiff’s cross application for partial summary judgment. As so modified, order affirmed insofar as appealed from. Judgment reversed. Plaintiff is awarded one bill of $20 costs and disbursements to cover both appeals. The parties have agreed that the award of partial summary judgment in the amount of $400 was the result of an admitted computation error. As to the rest of the issues raised by the pleadings, there is an issue of fact as to whether the appraisers, in fixing thé purchase price, took into account plaintiff’s testator’s profits and other factors. Martuscello, Acting P. J., Latham, Cohalan, Christ and Shapiro, JJ., concur.